Citation Nr: 1204845	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In February 2007, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II.  In September 2007, service connection was granted for diabetes mellitus, type II, and a 20 percent rating was assigned thereto.  That same month, the Veteran submitted a claim of entitlement to service connection for a skin disorder and erectile dysfunction, to include as either part of or secondary to his diabetes mellitus, type II.  Significantly, the RO accepted this as both new claims of entitlement to service connection for a skin disorder and erectile dysfunction and as a notice of disagreement to the September 2007 rating decision.  But see 38 C.F.R. § 20.201 (2011).  In December 2007, service connection for a skin disorder and erectile dysfunction were denied.

In February 2009, the Veteran submitted claims of entitlement to a bilateral lower extremity disorder, an eye disorder, a kidney disorder, and erectile dysfunction, all to include as secondary to his service-connected diabetes mellitus, type II.  In December 2009, the RO granted entitlement to service connection for left eye nonproliferative diabetic retinopathy and erectile dysfunction.  Noncompensable ratings were assigned to each of these disabilities and, thus, were included as part of the diabetic process under the 20 percent rating assigned to his diabetes mellitus, type II.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, Note (1) (2011).

In June 2009, the 20 percent rating assigned to the Veteran's diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy, was continued in a statement of the case.  Thereafter, the Veteran perfected an appeal to the Board seeking a higher initial rating.  His claim was readjudicated in August 2010 and March 2011 supplemental statements of the case before being certified to the Board for appellate review.

Pursuant to his claim of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy, the Veteran was afforded a VA examination in September 2009.  During the examination, the examiner found that the Veteran did not have "any restriction of activities as a result of his diabetes mellitus[, type II]."  

Subsequent to the September 2009 VA examination, the Veteran claimed that his principle care provider regulated his activities due to his diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy.  The Board accepts this assertion as a claim that the Veteran's diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy, has increased in severity since the September 2009 VA examination.  The Board also accepts this assertion as an indication that relevant medical evidence exists, but has not been associated with the Veteran's claims file.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The September 2009 VA examination is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy.  To ensure that VA meets its duty to assist, a more contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2011).  As such, the Board finds that a remand for a VA examination is warranted in order to obtain findings that are more recent.

VA's duty to assist also includes undertaking reasonable efforts to obtain relevant evidence identified by the Veteran that has not been associated with his claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The evidence of record did not include an opinion, including from the Veteran's principle care provider, that his activities needed to be regulated as a result of his diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy.  As such, the Board finds that a remand is warranted in order to provide the Veteran the opportunity to submit or identify additional relevant evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  Specifically, the RO must request the Veteran to submit or identify evidence from his principle care provider demonstrating that his activities have been regulated due to his diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction and left eye nonproliferative diabetic retinopathy, requires insulin, restricted diet, regulation of occupational and recreational activities for its control, and/or episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  

"Regulation of occupational and recreational activities" is defined by the regulations as "avoidance of strenuous occupational and recreational activities."  

All complications of the Veteran's service-connected diabetes mellitus, type II, including erectile dysfunction and left eye nonproliferative diabetic retinopathy, must also be reported, along with their symptoms.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the March 2011 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

